Name: Commission Regulation (EC) No 444/96 of 11 March 1996 amending Regulation (EC) No 1749/95 fixing an export tax in relation to products falling within CN codes 1001 10 00 and 1103 11 10
 Type: Regulation
 Subject Matter: plant product;  taxation
 Date Published: nan

 No L 61 /20 ( EN ] Official Journal of the European Communities 12. 3 . 96 COMMISSION REGULATION (EC) No 444/96 of 11 March 1996 amending Regulation (EC) No 1749/95 fixing an export tax in relation to products falling within CN codes 1001 10 00 and 1103 11 10 HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1749/95 is hereby amended as follows: 1 . Article 1 is replaced by the following: Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 16 thereof, Whereas Commission Regulation (EC) No 1749/95 of 18 July 1995 (3) fixes export taxes on durum wheat and durum wheat groats and meal; Whereas the market conditions which led to the intro ­ duction of the export tax on durum wheat groats and meal no longer apply, whereas the tax on those products should be abolished; Whereas the Annex to Regulation (EC) No 1749/95 should accordingly be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, The export tax provided for in Article 1 5 of Regulation (EC) No 1501 /95 on products covered by CN code 1001 10 00 shall be as set out in the Annex hereto.' 2 . The Annex is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29 . 7. 1995, p. 1 . (3 OJ No L 169, 19 . 7. 1995, p. 21 . 12. 3 . 96 EN Official Journal of the European Communities No L 61 /21 ANNEX ANNEX CN code Export tax(ECU/tonne) 1001 10 00 30,00'